Title: From George Washington to Bartholomew Dandridge, 20 April 1782
From: Washington, George
To: Dandridge, Bartholomew


                        
                            Dear Sir,
                            Newburgh Apl 20th 1782
                        
                        Since my last to you from Philadelphia I have been favoured with your Letter of the 20th Ulto from New Kent.
                        How far it is proper—or improper to delay the appointment of a Guardian or Guardians to Mr Custis’s Children
                            I shall not take upon me to decide but this I am clear in, & beg leave again to urge it, that whenever the
                            necessity for it arrives you shou’d take upon yourself the trust. I confess to you candidly that I see very little
                            prospect of the Wars ending with this Campaign—or, if it does that I shall have leizure to engage in New matters—My own
                            affairs will, I am convinced, be found in a very perplexed condition. all my Book accts Bonds &ca stand as I left
                            them (except those which have been discharged with depreciated notes)—But this is not all—matters which relate immediately
                            to my self—is the least of my concern—unfortunately for me; I became, much against my inclination, but at the earnest
                            request of Colo. Thos Colvill, one of his Executors to an Estate which was left under the most peculiar circumstances
                            imaginable, as it was intricately involved with an Estate of his Brother (who had died before him)—& in Legacies
                            to people in England—not by name, but by description & descent almost from Adam; who had given infinite trouble
                            before I left Virginia by their claims—unsatisfactory proofs of their descent—discontents—&ca—The other Executor—a
                            Mr West—whom it was intended by the Testator should, & who ought to have had all the trouble, died three or four
                            years ago, & from an indolence of disposition—inattention to business—& bad accts; has, I fear, made that which at best would have been exceedingly troublesome in a
                            great degree perplexing & difficult so that I have not only all these difficulties to encounter, but shall think
                            myself very fortunate if I escape without loss—Besides this business, I stand alone in another, which is also under very
                            peculiar circumstances—I mean my transactions under a power of attorney from Colo. Geo: Mercer & his Mortgagees to
                            Colo. Tayloe & myself; in which I disposed of his Estate to the Amt of £14,000 payable the Novr succeeding my
                            leaving home, & left the business with Colo. Tayloe to finish, but this Gentn never took one single direct or
                            proper step in it while he was in a condition so to do, & died insane; so that, that matter stands on a most
                            wretched & ruinous footing. Add to this, that yielding to the pressing solicitation of my Neighbour Colo. Fairfax,
                            when he was about to leave the Country, I accepted of a power of Attorney authorising me to direct his business, which
                            when I left Virginia, was (after selling good part of his personal Estate) left at Sixes & Sevens.
                        In a word, I see so many perplexing & intricate matters before me, which must be the work of time to
                            arrange and bring to a conclusion, that It would be injurious to the Children, & madness in me, to undertake as a principle a trust which I could not discharge. Such aid however, as it ever may be with me
                            to give to the Children—especially the boy—I will afford with all my heart, & with all my Soul—& on the
                                assurances of it you may rely.
                        Inclosed you have a copy of my acct with Mr Custis, settled by Colo. Mason as the mutual friend to us both. I
                            have no doubt but that every article Debit & Credit contained in it is right; but that there is a deficiency in
                            the acct is obvious from the face of it, when compared with known facts—This acct carries with it, the appearance of a final settlement—comprehending all our dealings up to the date—to wit—the 28th
                            of June 1778—whereas the fact is, that all articles of charge; or credit betwn that period & the settlemt with the
                            Genl Court on the 4th Novr 1773 are omitted; many of which may be important, one I know to be
                            so, and that is the rent of the dower Estate near Wmsburg during that Interval. This imperfection in the
                                settlement I can only acct for by their having, (as I directed for Colo. Masons satisfaction)
                            recourse to certified copies of the last settled accts as vouchers with the Genl Court—and their not attending, or perhaps
                            knowing of the open one on my Books by which means the whole of it is excluded—I shall write to Mr Lund Washington (by
                            this conveyance) for a copy of the open acct, subsequent to the date of that settled with the Court, & previous to
                            my leaving Virginia in May 1775—As also for any Acct which he on my behalf may have raised since—& will send them
                            both to you.
                        You also have inclosed, a Copy of Mr Custis’s Bond to, and agreement with me, at the time I relinquished all
                            my right to & property in the Dower Estate except the Negros under that description which I had on my Estate of
                            Mount Vernon. At the time of Bargaining, I gave him all the Horses & impliments of Husbandry at the Plantation;
                            but he was to pay for the stock of every kind which should be found thereon, at such rates as Colo. Bassett might affix to
                            them—47 of the Cattle however he removed to his seat in Farifax before any valuation was made—the remainder was appraised
                            by Colo. Bassett on the 21st of December in that year (1778) in the manner, & to the amount of the inclosed list.
                            the 47 head also included in this list, was valued the September following at the rate of £40 pr head by Colo. Bassett. in
                            consequence I suppose, of the depreciation. but to this Mr Custis objected, on account he alledged of the extravagent
                            price which by the by appeared only so in sound—however as I wanted nothing more than the real value, & was
                            perswaded he meant to do me justice, I wrote him that the matter might be settled in any manner consistently with these
                            views. so the matter (I believe) has rested ever since.
                        Thus my dear Sir have I given you every information in my power respecting the State of my Accts with Mr
                            Custis—When I get, & can send you the accts which I am now writing to Mr Lund Washington for, you will have the
                            whole matter as fully before you as it is in my power to place it.
                        If the Legislature of Virga will not put it in the power of Individuals to recover Debts, it would be
                            extremely hard upon Mr Custis’s Heirs to have their property sold to discharge his; when there are such ample means to do
                            it without; if they could be got at. & when, if property was to be sold on credit, their might be the same
                            difficulty to obtain the money arising from the Sales, as there is to come at that wch is
                            already due. As the Assembly has called in all the Paper Money, it can no longer I presume be a tender; but if the case
                            had been otherwise the mere attempt to do it is so incompatible with my ideas of common honesty & is of so
                            fraudulant a nature that I should have advised the refusal of it in every instance. The Articles which you propose to
                            sell, to wit, Horses & Mares, can well be spared; for I think they contribute more to the amusement than profit of
                            the Raiser at any time, & without the latter their can be no plea for the former in the Instance before us.
                            without the Household furniture Mrs Custis cannot do, this therefore ought not be sold.
                        I had no particular reason for keeping & handing down to his Son the Books of the late Colo. Custis,
                            saving, that I thought it would be taking the advantage of a low appraisement to make them my own property at it; and that
                            to sell them was not an object, as they might be useful to him. how far these considerations should weigh at a time when
                            money is wanting, you are the best Judge of. I am exceedingly glad to hear that you found your family well on your return
                            from Fairfax, & that yr own health was improved by the Trip. Yr Sister joins me in the most affecte
                            manr to all Friends, & I am most Sincerly Yrs 
                        
                            Go: Washington
                        
                     Enclosure
                                                
                             MemorandmDecr 21st 1778.
                            


                            
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    29
                                    old Cattle
                                    at
                                    £
                                    12
                                    £
                                    348
                                
                                
                                    
                                    20
                                    Heifers & Steers
                                    at
                                    
                                    8 
                                    
                                    160
                                
                                
                                    
                                    8
                                    Work Steers
                                    at
                                    
                                    120
                                    
                                    120
                                
                                
                                    
                                    2
                                    Bulls
                                    at
                                    
                                    80
                                    
                                    80
                                
                                
                                    
                                    29
                                    Calves
                                    at
                                    
                                    50/ 
                                    
                                    72
                                
                                
                                    
                                    88
                                    Cattle
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    62
                                    Sheep
                                    at
                                    
                                    30/ 
                                    
                                    93
                                
                                
                                    
                                    27
                                    Hogs
                                    at
                                    £
                                    5
                                    
                                    135
                                
                                
                                    
                                    9
                                    Sows
                                    &
                                    54
                                    Pigs
                                    
                                    £
                                    81
                                    
                                    81
                                
                                
                                    
                                    200
                                    feet of Stacks
                                    
                                    
                                    
                                    
                                    100
                                
                                
                                    
                                    9000
                                    bundles of fodder
                                    
                                    
                                    
                                    
                                    90
                                
                                
                                    
                                    
                                    Wheat & Oat Straw
                                    
                                    
                                    
                                    
                                    30
                                
                                
                                    
                                        
                                    
                                    47
                                    head of Cattle
                                    
                                    £ 
                                    40
                                    
                                    1880
                                
                            
                            N.B. The above is copied literally from a Paper inclosed in Colo. Bassetts Letter to me of the 8th of
                                Sep: 1779.
                            
                                Go: Washington
                            
                            
                                
   The following is Mr Custis’s list of the above 47 head of Cattle—Inclosed in his Letter of the 7th
                                    of October 1779.

                            
                            

                                
                                    
                                        18
                                        Young Cows from 3 to 4 years old common breed & small.
                                    
                                    
                                        1 
                                        four years old Heifer English Breed
                                    
                                    
                                        4
                                        three years Do Do
                                    
                                    
                                        11
                                        two years—Do Do
                                    
                                    
                                         3
                                        three years Do Steers
                                    
                                    
                                        
                                            10
                                        
                                        best work Oxen
                                    
                                    
                                        47
                                        Total.
                                    
                                
                                Observations
                                The prices of the Articles on the other side according to the Continental Scale of depreciation will
                                    stand thus.
                                
                                    
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                        
                                    
                                    
                                        29
                                        old Cattle
                                        £
                                        348
                                        
                                        is
                                        £
                                        53.
                                        17.
                                        7
                                    
                                    
                                        20
                                        Heifers & Steers
                                        
                                        160
                                        
                                        
                                        
                                        25.
                                        4.
                                        7
                                    
                                    
                                        8
                                        Work Steers
                                        
                                        120
                                        
                                        
                                        
                                        18.
                                        18.
                                        5
                                    
                                    
                                         2
                                        Bulls
                                        
                                        80
                                        
                                        
                                        
                                         12.
                                        12.
                                         3
                                    
                                    
                                        29
                                        Calves
                                        
                                        72.
                                        10
                                        
                                        
                                        11.
                                        8.
                                         7
                                    
                                    
                                        62
                                        Sheep
                                        
                                        93
                                        
                                        
                                        
                                        14.
                                        13.
                                        3
                                    
                                    
                                        27
                                        Hogs
                                        
                                        135
                                        
                                        
                                        
                                         21.
                                         5. 
                                         9
                                    
                                    
                                        9 
                                        Sows
                                        54
                                        Pigs
                                        
                                        81
                                        
                                        
                                        
                                        12.
                                         5.
                                        5
                                    
                                    
                                        200
                                        feet of Stacks
                                        
                                        100
                                        
                                        
                                        
                                        15.
                                        15.
                                        4
                                    
                                    
                                        9000
                                        Bundles Fodr
                                        
                                        90
                                        
                                        
                                        
                                         14.
                                         3.
                                        10
                                    
                                    
                                        
                                        Wheat & oat Straw
                                        
                                        30
                                        
                                        
                                        
                                        4.
                                        14.
                                         7
                                    
                                    
                                        47
                                        head of Cattle
                                        
                                        
                                            1880
                                        
                                        
                                        
                                        
                                        
                                            104. 
                                        
                                        
                                            6.
                                        
                                        
                                            7
                                        
                                    
                                    
                                        
                                        
                                         £
                                        3189
                                        
                                        is
                                        
                                        309. 
                                        6.
                                        2
                                    
                                


                            

                        
                        
                    